Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/2021 has been entered.
 
Response to Amendment
The amendment filed on 3/1/2021 has been entered. Claim 1 is currently amended.  Claims 2-3, 7-9 and 13-16 were previously cancelled.  Claims 1, 4-6 and 10-12 are pending with claims 5-6 and 10-12 withdrawn from consideration.  Claims 1 and 4 are under examination in this office action.

Response to Arguments
The Affidavit under 37 CFR 1.132 filed 3/1/2021 is sufficient to overcome the rejection of claims 1 and 4 based upon Hasegawa et al (US20170037488A1).

The Affidavit under 37 CFR 1.132 filed 3/1/2021 is insufficient to overcome the rejection of claims 1 and 4 based upon Ikeda (US2016016335A1) in view of Maalman et al (US20090297881A1) applied under 35 U.S.C. 103 as set forth in the last Office action because of the following:
Applicant made argument that “heat treatment as noted by the Office is one of the many factors that can Influence the ultimate amount of Mn oxide In the galvanized layer”, and “the amount of Mn oxides contained In the galvanized layer in Ikeda's steel is substantially different from that of the present Invention” because Ikeda performs pickling before cold rolling, whereas in the present invention pickling is performed “after cold rolled steel sheet Is heated to a temperature range from Ac1 point to Ac3 point + 50°C. This heating step concentrates the oxides of Si and Mn in tire surface layer of a steel sheet”.  Hence, “the amount of kin oxides in a galvanized layer of the present invention to be much smaller than that of Ikeda arid Maalman alone or in alleged combination”.  Applicant provided evidence showing an impact of Applicant's inventive step of heating to a temperature range from Ac1 Point to Ac3 Point +50°C, an Impact of Applicant's claimed Composition, especially Si content, on the resulting properties, and an Impact of Applicant's claimed metallographic structure on the resulting properties.
The Examiner acknowledges the difference in pickling process between the prior art and the current invention.  However, applicant did not provide factual evidence to prove the criticality of the pickling process.  Although the pickling may indeed cause some differences, there is no indication that it would be materially different.  Objective evidence must be factually supported by an appropriate affidavit or declaration to be of probative value; and 
In addition, applicant teaches that “in the case where the amount of Mn oxides in a coating layer is more than 0.050 g/m2, sufficient reaction for forming an Fe-Al alloy phase or an Fe-Zn alloy phase does not occur, which results in bare spots occurring and a deterioration in exfoliation resistance" [0045 spec.].  Ikeda expressly teaches Si oxide and Mn oxide leading to problems of unplating [0003], i.e., exfoliation.  Unplating was not observed in Ikeda’s plated steel sheet [0155 and Table 3].  Since Ikeda achieves the same effect of Mn oxide amount as taught by applicant, the claimed Mn oxide amount is expected to be present in Ikeda’s steel sheet.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 20160160335 A1), in view of Maalman et al (US 20090297881 A1).
Regarding claim 1, Ikeda teaches a high strength hot-dip galvanized steel sheet [0001] having a chemical composition overlapping with the current invention:

Claim 1
Ikeda teaches 
C
0.12-0.25%
0.05-0.25 (0052)
Si
<1%
0.5-2.5 (0054)
Mn
2.0-3%
2.0-4 (0056)
P
<=0.05%
0-0.1 (0058)
S
<=0.005%
0-0.05 (0060)
Al
<=0.1%
0.01-0.1 (0062)
N
<=0.008%
0-0.01 (0064)
Ca
<=0.0003%
n/a
One or more of Ti, Nb, V, Zr
0.01-0.1%
T=Nb=V=0-0.2 (0073)
Optionally one or more of Mo, Cu, and Ni
0.1-0.5%
Mo:0-1% (0068), Cu:0-1% (0076), Ni:0-1% (0076)
Optionally B
0.0003-0.005%
0-0.01 (0068)
Optionally Sb
0.001-0.05%
NA
Fe and impurities
Balance
Balance


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05.I). Therefore, it would have been obvious to one of ordinary skill in the art to choose values in the prior art ranges and arrive at the claimed chemical composition.
Since Sb is optional, Ikeda’s composition does not require to contain Sb.
Ikeda teaches a microstructure of ferrite is 0- 5 area % [0029], falling within the claimed 15% or less of ferrite.
Ikeda teaches a hard layer has a structure containing martensite and bainite as main components with a total area ratio of bainite and martensite of 80 area % or more [0029], and the martensite in the hard layer may be tempered [0045].  Therefore, the claimed bainite and tempered martensite in a total amount of 30% or more is expected.
Ikeda does not expressively teach 20-50% of martensite.  However, amount of martensite is expected to be present as explained below.
Applicant teaches that the amount of martensite is affected by the amount of C [0026 spec.], the amount of Mn [0028 spec.], the amount of one or more of Mo, Cr, Cu, and Ni [0036 spec], by holding the steel sheet in a temperature range of 450- 550°C for 5 seconds or more before a coating process [0067 spec.], by cooling to a temperature of 50°C or lower at an average cooling rate of 5°C/s or more [0070]. Applicant also teaches that martensite helps to achieve a tensile strength (TS) of 950 MPa or more [0041 spec.].
Ikeda teaches overlapping amount of C, Mn, and Mo/Cu/Ni as stated above.  Ikeda does not teach holding the steel sheet in a temperature range of 450- 550°C for 5 seconds or more before a coating process, or by cooling to a temperature of 50°C or lower at an average cooling rate of 5°C/s or more.  However, Ikeda teaches the high-strength plated steel sheet having a tensile strength of 980 MPa or more, meeting the claimed tensile strength.
Since Ikeda teaches overlapping composition and same tensile strength, the claimed amount of martensite is expected to be present.
Ikeda teaches tensile strength (TS) of 980 MPa or more, and yield strength ratio (YR) of 60% or more [0142], overlapping the claimed tensile strength is 950 MPa or more and yield strength ratio of 65% or more.
Ikeda does not expressively teach Mn oxides in the galvanized layer in an amount of 0.015 g/m2 to 0.050 g/m2.  However, the claimed Mn oxide amount is expected to be present as explained below.
Applicant teaches that the claimed amount of Mn oxide is achieved by controlling the amount of Mn [0028 spec.], by heating to a temperature range from the Ac1 point to the Ac3 point+50°C after cold rolling and before pickling [0060 spec.], by dew point control satisfying relational expression (1) 40≤D≤(T-1112.5)/7.5 [0048 spec.], and by pickling [0061 spec.].  Applicant also teaches that “in the case where the amount of Mn oxides in a coating layer is more than 0.050 g/m2, sufficient reaction for forming an Fe-Al alloy phase or an Fe-Zn alloy phase does not occur, which results in bare spots occurring and a deterioration in exfoliation resistance" [0045 spec.].
Ikeda teaches overlapping Mn amount as stated above.  Ikeda teaches dew point of -30 to -60 °C [0096], and soaking at Ac3 to Ac3+100 °C (e.g., heating temperature of 900 °C in Table 2), meeting the Equation (1) in current invention, -40≤D≤(T-1112.5)/7.5: -40≤-30≤(900-1112.5)/7.7.  Ikeda does not teach heating to a temperature range from the Ac1 point to the Ac3 point+50°C after cold rolling and before pickling.  However, Ikeda 
Since Ikeda teaches overlapping Mn concentration, pickling, dew point control, and effect of Mn oxide on exfoliation resistance, the claimed Mn oxide amount is expected to be present in Ikeda’s steel sheet.   
Ikeda is silent about the coating weight of the galvanized layer.  However, "Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention" is a rationale to support a conclusion of obviousness (MPEP 2143).  Maalman teaches steel sheet with hot dip galvanized zinc alloy coating (title) with coating weight ranging from 33.8 to 78.3 g/m2 [Table 12], lying within the claimed coating weight of 20 g/m2 to 120 g/m2 per side. Maalman teaches that the galvanized coating has high corrosion resistance [0010]. Since Maalman’s teaching is in the same field and for the same application as Ikeda, in order to improve corrosion resistance, it would have been obvious to one of ordinary skill in the art to apply Maalman’s teaching to Ikeda’s method and arrive at the claimed coating weight.

Regarding claim 4, Ikeda teaches that alloying treatment may be performed after hot-dip galvanizing: “the alloying treatment is preferably performed by retaining the steel sheet at about 500 to 600°C, especially about 530 to 580°C for about 5 to 30 seconds” [0102], overlapping the galvannealing treatment at .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-16 of copending Application No. 17041743 (reference application), in view of Ikeda (US 20160160335 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application claims overlapping chemical composition, metallographic structure, galvanized layer coating weight, tensile strength, and Mn oxide contained in the galvanized layer, and galvannealed layer.  The reference application does not teach yield strength ratio.  However, Ikeda teaches overlapping chemical composition and microstructure as the instant application, the same yield strength ratio is expected to be present in Ikeda (see MPEP 2112).   Ikeda teaches yield strength ratio (YR) of 60% or more [0142], overlapping the claimed yield strength ratio of 65% or more.  Ikeda teaches that high yield ratio enhances shock absorption [0047].  Therefore, in order to enhance shock absorption, it would be obvious to combine Ikeda with the reference application and arrive at the claimed yield strength ratio in current application.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/JIANGTIAN XU/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Examiner, Art Unit 1734